2020 IL App (2d) 190412
                                  No. 2-19-0412
                            Opinion filed June 25, 2020
______________________________________________________________________________

                                             IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 16-CF-239
                                       )
MELODIE GLINIEWICZ,                    ) Honorable
                                       ) James K. Booras,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justices Hudson and Brennan concurred in the judgment and opinion.

                                            OPINION

¶1     The State appeals the trial court’s order granting defendant, Melody Gliniewicz’s, amended

motion in limine to bar, as protected by marital privilege, evidence of electronic communications

between her and her deceased husband, Charles Joseph Gliniewicz (Joe), that the police recovered

from his cell phone. For the following reasons, we reverse.

¶2     This case comes before us for the third time. In People v. Gliniewicz, 2018 IL App (2d)

170490 (Gliniewicz I) 1, the State appealed the trial court’s order granting defendant’s original



       1
           In People v. Gliniewicz, 2019 IL App (2d) 190401-U (Gliniewicz II), the Village of Fox
2020 IL App (2d) 190412


motion in limine to bar evidence of electronic communications between her and Joe, specifically

those that were recovered from his cell phone and were related to their alleged criminal conduct.

The trial court held that the communications were protected by marital privilege. We granted a

limited remand in Gliniewicz I to permit the State to reopen the proofs on the motion in limine and

present newly discovered information that, in October 2015, defendant consented to a search of

her cell phone. On remand, the trial court denied the State’s motion to reopen the proofs. We

affirmed the order granting the defendant’s motion in limine but reversed the order that disallowed

the reopening of the proofs. Id. ¶¶ 39, 50. We held “that the State has, by its representations to

the trial court and by the exhibits, made a prima facie case” that defendant waived her marital

privilege. Id. ¶ 50. Since the facts regarding defendant’s “waiver/consent” were contested, we

reversed the order denying the motion to reopen the proofs and remanded for further proceedings.

Id. ¶ 52.

¶3      On remand, defendant filed an amended motion in limine to bar evidence of electronic

communications between her and Joe. The court granted the motion. For the following reasons,

we reverse.

¶4                                     I. BACKGROUND

¶5      Defendant was indicted by a Lake County grand jury on January 27, 2016. Four counts of

the indictment accused defendant of disbursing charitable funds without authority and for personal

benefit (225 ILCS 460/19 (West 2016)). Two counts accused defendant of money laundering (720



Lake intervened and appealed an injunction that the trial court issued pursuant to defendant’s

motion for discovery sanctions and we reversed the trial court’s order. Gliniewicz II has no bearing

on the issues in this appeal.


                                               -2-
2020 IL App (2d) 190412


ILCS 5/29B-1(a)(1)(B)(i) (West 2016). On March 9, 2016, the grand jury returned an indictment

adding four additional counts: one alleged disbursing charitable funds without authority and for

personal benefit (225 ILCS 460/19 (West 2016)), one alleged conspiracy (disbursing charitable

funds without authority and for personal benefit (720 ILCS 5/8-2(a) (West 2016); 225 ILCS 460/19

(West 2016)), and two alleged conspiracy (money laundering) (720 ILCS 5/8-2(a), 29B-

1(a)(1)(B)(i) (West 2016)). These charges alleged that Joe participated in the commission of these

offenses as part of a scheme to steal funds from the Fox Lake Police Explorer Post Program.

Explorer Posts, which are affiliated with the Boy Scouts of America, give young adults the

opportunity to learn about law enforcement by working with local law enforcement agencies.

¶6     The State disclosed that it would seek to introduce electronic communications (e-mail and

text messages) between defendant and Joe that were recovered from Joe’s cell phone pursuant to

a search warrant. On January 30, 2017, defendant filed her original motion in limine to bar the

State from introducing the electronic communications between her and Joe, based on marital

privilege. Defendant maintained that these confidential communications were obtained without

her knowledge or consent. Defendant originally argued that she had taken no action to reveal these

communications, as was the case in People v. Simpson, 68 Ill. 2d 276, 280 (1977) (recognizing the

third-party exception to marital privilege). Gliniewicz I, 2018 IL App (2d) 170490, ¶¶ 9-10. After

the opening briefs were filed in Gliniewicz I, the State filed an “Emergency Motion for a Remand

to Reopen Proofs,” based on newly discovered information that on October 8, 2015, after speaking

to her attorney, defendant had signed a written consent to search her cell phone. Id. ¶ 11. The

State attached a copy of the consent form as well as a copy of the “Lake County Major Crimes

Task Force” (task force) report documenting a conversation between defendant and Detective

Andrew Jones. Id. ¶ 12. We granted the State’s motion in part and remanded the case for “ ‘the


                                              -3-
2020 IL App (2d) 190412


limited purpose of the trial court’s consideration of the State’s request to reopen the proofs on

defendant’s motion in limine regarding marital communications and other necessary proceedings

pertaining to that motion.’ ” Id. ¶ 15. On remand, the trial court denied the State’s motion to

reopen the proofs. Id. ¶ 26.

¶7     In Gliniewicz I, we rejected the State’s arguments that the third-party exception applied to

the communications discovered on Joe’s phone. Id. ¶ 37. We also rejected the State’s argument

that we should adopt the joint-criminal-enterprise exception to the marital privilege. Id. ¶ 38. We

noted that, although foreign jurisdictions have recognized the joint-criminal-enterprise exception,

Illinois appellate courts had rejected it and the trial court was bound by those courts’ decisions.

Id.

¶8     Although we found that the trial court did not err in its initial ruling granting defendant’s

motion in limine, we held that it abused its discretion in denying the State’s motion to reopen the

proofs and we remanded for further proceedings. Id. ¶ 52. We determined that the State had made

a prima facie case of waiver.      Id. ¶ 50. We also rejected defendant’s argument that the

circumstances surrounding the consent to search defendant’s phone were irrelevant because the

State could not produce any evidence as to what was contained on her phone, which, the State

represented, had been returned to defendant without being searched. We noted that “defendant’s

motion in limine challenged the admissibility of communications between defendant and Joe

recovered from Joe’s phone and tendered in discovery.” Id. ¶ 48. Our mandate in Gliniewicz I

was issued on January 17, 2019, and filed in the trial court on January 22, 2019. On remand,

defendant did not request a hearing on the voluntariness of her consent. Instead, on February 4,

2019, defendant filed her “Amended Motion In Limine (with exhibits).” Defendant’s amended

motion pointed out that, contrary to the State’s earlier representation, defendant’s phone had been


                                               -4-
2020 IL App (2d) 190412


searched before it was returned to her. Defendant noted that the State had recently submitted an

extraction report showing what was on defendant’s phone at the time she tendered it to law

enforcement. According to defendant, the report “shows that at the time she signed the consent to

search her phone, and contrary to the State’s assertion in the trial court and the appellate court, the

communications on defendant’s phone were not ‘identical’ to nor were they ‘mirror images’ of the

communications on her late husband’s phone.” Defendant’s motion argued that, at the time we

issued our opinion in Gliniewicz I, we “labored under the misapprehension that there was no

extraction report showing the contents of defendant’s phone at the time she signed the consent.”

Defendant noted that we “did not discuss whether the prima facie case of waiver was limited to

communications found on defendant’s phone at the time of consent.” Defendant conceded that,

“for purposes of this motion,” she waived the marital privilege as to the communications between

her and Joe “found on her phone at the time she signed the consent.” Defendant argued that

additional communications found on Joe’s phone, but not recovered from her phone, “are

inadmissible pursuant to the marital communications privilege and should be barred.” In a

footnote to her motion, defendant reserved the right to ask for an evidentiary hearing on unresolved

factual issues, including the “voluntariness of any alleged consent by her.”

¶9     The State renewed the arguments it made in Gliniewicz I that an exception to the marital-

communications privilege should be applied in this case. The State also repeated its argument that

the admissibility of the communications should be considered under the marital privilege and not

under section 115-16 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-16 (West

2016)), which generally bars spouses from testifying “as to any communication or admission made

by either of them to the other or as to any conversation between them during marriage[.]” The




                                                 -5-
2020 IL App (2d) 190412


State also argued that defendant’s consent to search her phone was not conditioned on the type of

search to be performed. The consent form contained the following printed acknowledgement:

               “1. I have been asked by Special Agent of the Federal Bureau of Investigation to

       permit a complete search of: Samsung Galaxy S5 847-***-****. ***

               2. I have been advised of my right to refuse consent.

               3. I give this permission voluntarily.

               4. I authorize these agents to take any items which they determine may be related

       to their investigation.”

Attached to the consent form is a document listing the backup password for defendant’s cell phone.

¶ 10   On March 5, 2019, the parties appeared in court for the first time following our remand.

Defense counsel informed the trial court that the parties have “an extraction report on her phone,

which shows what was on her phone at the time she tendered it to law enforcement.” Counsel said

that, “based upon the appellate court’s ruling,” defendant “waived [the marital] privilege as to

those communications that were on the extraction report.”

¶ 11   The State announced that it had issued a subpoena for Sprint records needed to respond to

defendant’s amended motion in limine regarding marital privilege. The State argued that the Sprint

records would be “completely and 100 percent irrelevant” because they would show only that a

text was sent or received, but not the content. The State stated that “the appellate court said, well,

she waived what was on her phone at the time.”

¶ 12   On April 10, 2019, the defense requested a hearing on defendant’s motion in limine to bar

marital communications. The parties agreed to introduce the following exhibits marked as the




                                                -6-
2020 IL App (2d) 190412


People’s exhibits: (1) “MUD’s and Toll’s” 2 with defendant’s objection on relevance grounds

preserved; (2) Sprint records for Joe’s phone; (3) the stipulation to a 1122-page extraction report

of defendant’s phone; (4) a 6502-page report from Joe’s phone (placed under seal by agreement);

(5) video and audio recordings of defendant’s interview on October 8, 2015, by task force

personnel and an FBI agent; and (6) the FBI consent-to-search form signed by defendant. The trial

court admitted all six exhibits.

¶ 13   The recordings of defendant’s October 8, 2015, interview filed in the common-law record

were not compatible with this court’s media player. On February 20, 2020, we ordered the State

to file within 14 days a recording that was playable on “Windows Media Player or VLC Media

Player.” The State complied with that order and filed a 75-page transcript of the interview. We

have watched and listened to the interview and we note that the transcript is only an aid.

¶ 14   During the October 8, 2015, interview, defendant discussed in detail her relationship with

Joe. The police explained that they wanted to clear up some things and “find out what happened

to Joe.” Early in the interview, defendant answered questions about the events leading up to

September 1, 2015—the day Joe was found dead from gunshot wounds. Defendant explained that,

the night before Joe was found dead, “he told me that Anne Marrin [(the village administrator)]

was demanding a 100% inventory of all the Explorer stuff. From every patch to every uniform to

every item in the building.” Defendant said, “he had sent me a text saying come grab some stuff

out of his car because we were in the process of changing the Explorer Post from the PD to the

American Legion because he still wanted to do the Explorers but since he wasn’t going to be an



       2
           People’s exhibit No. 1 is a readout of when calls and texts were sent or received by the

cell phone number, along with the other telephone number involved.


                                                -7-
2020 IL App (2d) 190412


employee of the PD, we wanted it someplace where we could still be active in it.” Defendant

explained that they were supposed to do the final paperwork on “Tuesday morning” but that they

never did. Defendant said that Joe “was pissed because [Marrin] was trying to fold the Explorer

program.” Defendant explained that Marrin, who was on her second year as village administrator,

was “riding his ass.” Defendant explained that the “biggest stressor was Anne Marrin. The biggest

stressor was the internal investigation that was going on. And him watching what it was doing to

the guys.”

¶ 15   Defendant was asked, “[s]o directed at just Joe, what else did [Marrin] want from him?

She wanted the inventor[y] of the—” and defendant interjected “Explorers. She wanted control of

their money.” Defendant explained that the Explorers had a bank account but did not have a “shit

ton of money.”

¶ 16   Defendant explained that Joe was “done with Fox Lake.” He did not enjoy it anymore and

it was “hell” dealing with Marrin. Defendant explained that “there was more times than not that I

would be on his personal cell phone, and she would call his work phone and he’d have it on speaker

and I mean—‘I’m so sick and tired of your f*** shit, Gliniewicz. Get this f*** shit done. I want

it f*** now.’ ” Defendant explained that she had never been properly introduced to Marrin but

that the previous December, Marrin had walked up to Joe and said “[t]ell your f*** worthless wife

to keep her f*** mouth shut.”

¶ 17   Defendant discussed a number of personal issues in her marriage to Joe, including finances

and stress and his affairs, alcohol use, and sleep deprivation.

¶ 18   Defendant explained that the Explorer program took up a lot of Joe’s time and sometimes

it became a “thorn” in his side but that she was still a part of it “on the checking account.”

Defendant was asked if Joe brought Explorer stuff, “a couple of footlockers [of] stuff[,] to the


                                                -8-
2020 IL App (2d) 190412


house,” and she said that she had not looked but that she knew that he sent her a “text message”

about it. Defendant said that the police could come and look, saying, “[y]eah, I got nothing to

hide. I can give a flying f***.” Defendant mentioned that she had an attorney.

¶ 19   When the police asked defendant if she had questions, she replied, “[t]here is nothing you

will answer. It’s the same.” Next, she was asked if she was afraid of something about Joe coming

out. Defendant explained that Joe “could be an ass” and that he sent out negative e-mails. One of

the investigators commented that “[w]e all bitch and complain.” Defendant then said, “[i]t is what

it is, I know when he would use the Explorer credit card, we always paid that back, you know, so,

I mean, that was just one of those things that shit we—.” Defendant explained that she and Joe

“owe for airline tickets for [defendant’s son].”      Defendant explained that they were not

“embezzling funds,” because they paid it back. Defendant said that she thought she owed the

Explorer program “about $1,000.” Defendant said that she still had access to the account.

¶ 20   Defendant was told that questions had come up in the process of retrieving text messages.

The following exchange took place:

               “[Officer]: Okay, and another text message that popped up, and its—kind of threw

       up a red flag, was a conversation that sounds like with possibly you and Joe, maybe

       something about hiding the money before the Village Manager finds out. Do you know

       anything like that or any texts like that?

               [Defendant]: Huh?

               [Officer]: Something about there was a fear you guys were going to get in trouble

       with maybe some money and it was about hiding the money or something.

               [Defendant]: No.




                                                -9-
2020 IL App (2d) 190412


               [Officer]: Well, it was either between Joe and you or Joe and Behan or somebody

       like that. I think Joe’s concern was—what we’re guessing is—that the Village Manager

       was going to find out that there was an in and out money—

               [Defendant]: And that may have been—

               [Officer]: Okay, do you know—

               [Defendant]: But I wouldn’t have said ‘hide the money.’

               [Officer]: Okay, do you know if he ever made a comment like that or something?

               [Defendant]: No, because anytime he’d borrow, he’d let me know and I’d be like

       ‘okay, fine, we’ll put it on the tally.’ ”

¶ 21   Defendant said that she did not know how much money went in and out of the Explorer

account over the years. She said that, for a long time, Joe was “having like $100 of his paycheck

deposited into the Explorer account.”

¶ 22   The police asked if they could come to defendant’s home to follow up on the “footlocker

issue,” adding, “then another thing is they want to take a look at your phone. Just so they can say

they went through it. Now, that is completely up to you.” Defendant responded, “[w]ell, I mean,

what part of my phone do they want? All of the text messages between Joe and me?” The police

told defendant that they had “dumped everything on everyone’s phone” and were “trying to leave

no stone unturned. That’s what it’s about.” Defendant said that they were “trying to vilify Joe.”

Defendant said that she wanted the “pain to stop” and that she wanted her “life back.” Defendant

was told that “it doesn’t take long to unload the phone, so that’s what they want us to ask you.”

Defendant said, “[n]ot right now. Not right now. I mean, it doesn’t matter if I delete anything

off—you’re still able to pull it. So, I mean, let’s not treat me like I’m a stupid idiot.” Defendant

was told that, if she did not consent, the police would have to get a search warrant. Defendant said


                                                    - 10 -
2020 IL App (2d) 190412


that she was “trying not to have a f*** major meltdown right now.” She said that she was at a

point where she didn’t “give a f*** about anything anymore, so—you guys got to do what you’ve

got to do.”

¶ 23   Defendant allowed the police to go to her home to see what was in the footlocker, and she

signed a consent to search but did not want her phone included. She said, “I don’t know, I want

to call my attorney on that one.” The investigator said, “Okay, alright. Then I would just sign on

the footlocker for now, give your attorney a call about the phone, and I’m going to call the boss

and tell him to go ahead and—.” Defendant said that she was “feeling threatened.” The

investigator explained that they would take care of the phone later and take care of “the footlocker

now.” Defendant responded, “[h]onestly, you’re just going to find the same shit on my phone that

you’re going to find on Joe’s phone. So, I don’t give a flying f*** anymore. My life is over.”

The investigator suggested that they head to defendant’s house to “take care of the footlocker first.”

Defendant asked, “[w]here do you have to do the phone at?” She was told that the phone would

have to go to “Round Lake ATF station—They’ll download it and we’ll return it to you.”

Defendant expressed concern about the phone being returned to her promptly. The investigator

explained that “[a]ll of the phones so far have been cloned and returned.” He suggested that

defendant call her attorney “to talk to him first and see what he says, but I do know that our bosses

want your phone and whether I’m taking it now. I’ll tell them ‘no, hey, she said no. She’s going

to call her lawyer. She doesn’t want to consent.’ And then they’ll call Pavletic [(the Assistant

State’s attorney in charge of the task force)], and Pavletic will make a decision whether he believes

there’s enough for a subpoena or not.” The investigator explained that, if Pavletic believed that a

search warrant was necessary, then they would deal with it then and that, if “he doesn’t, if he says

there’s not enough, then they won’t. They won’t take the phone.” Defendant then said, “Yeah, I


                                                - 11 -
2020 IL App (2d) 190412


mean, if you’ve got Joe’s phone and all the stuff off of there, then you know what the messages

are between us.” The investigator assured defendant that they would not have her phone for

“months or weeks like they have your computer, okay?” Defendant remarked that her phone was

her “only lifeline” to her children. The interview ended with the suggestion that they head to

defendant’s home where they could take care of the footlocker and further discuss the phone.

¶ 24   At the hearing on the motion in limine, defense counsel argued that, during the appeal in

Gliniewicz I, “[w]e didn’t know what was on her phone, so we were belaboring under, and the

State adamantly took the position that this box [(presumably the report on Joe’s phone)] was

identical to the extraction report on her phone.” Counsel noted that there were nine months of text

messages found on Joe’s phone that were not found on defendant’s phone. Counsel argued that,

while defendant waived her privilege as to what was on her phone, she could not have waived any

privilege “as to communications that were on Lieutenant Gliniewicz’s phone.”

¶ 25   The State incorporated “all arguments made on this matter.” The State focused its

argument on its exhibits and defendant’s waiver. The State explained that “People’s No. 1 matches

People’s No. 2 matches People’s No. 4. It doesn’t match People’s No. 3, which is defendant’s

extraction report.” The State argued that “those messages *** prove the State’s case.” The State

commented, “you have heard no explanation why those messages don’t exist [(on defendant’s

phone)].” The trial court interrupted the State, stating, “[t]he burden is on you, not the defense.”

The State argued that the answer is simple: the messages were incriminating. The trial court

commented, “[a]nd your argument is if she deleted those messages, she shouldn’t be allowed to

profit from her action.” The State responded, “[t]hat’s exactly where I’m going.” The court then

stated, “I probably would be very sympathetic to that argument, and I probably would make that

argument myself. But under the presumption of innocence, is it allowed? That’s my question.”


                                               - 12 -
2020 IL App (2d) 190412


¶ 26   The State argued that the circumstantial evidence proved that defendant intentionally

deleted the incriminating text messages. The trial court asked, “[t]hose deleted messages could

have been retrieved, right? If they were deleted, right?” The State explained that the deleted

messages were not downloaded and that “the phone was returned back to this defendant

expeditiously because she did volunteer to give up the phone.” The trial court remarked that,

during her conversation with investigators, defendant stated, “I know that you can retrieve deleted

messages. Why would I delete those messages?” The State commented that defendant said,

“[w]hat you are going to find on his phone is on my phone.” The State argued that defendant’s

conversation with investigators, together with the consent to search, waived marital privilege as to

the incriminating messages.

¶ 27   The trial court asked defense counsel why it should allow defendant to profit from her

actions, “assuming that she deleted these messages.” Defense counsel remarked that, “assuming

that she did delete the text messages, then that was an action of saying, okay, this is privileged; I

don’t want you to see it, so she didn’t waive it.” The court commented, “I’m not saying that she

did it. Maybe somebody else did.” Defense counsel replied, “[o]r maybe she set up her phone—

the point is we don’t know why those text messages weren’t there.” Defense counsel argued that

why the messages were missing was not relevant. “And that’s not something we do in criminal

cases is say, well, you should be penalized because you deleted your phone. She has got rights.

She has got Fifth Amendment rights. She has got her spousal privilege.” The trial court asked if

the action of deleting messages is like “exercising Fifth Amendment rights?” Defense counsel

replied, “[i]t is.” The court commented, “[i]t could be obstruction of justice, too. That’s a different

story.” Defense counsel responded that an argument could “potentially be made. But we have no

idea when—if or when she deleted any of these text messages.” Defense counsel added that


                                                - 13 -
2020 IL App (2d) 190412


defendant was asked about sending a text message from April 14, 2015, and she denied it. The

State objected, stating “[t]hat’s not in evidence.” Defense counsel responded that “[i]t is in

evidence. It’s in my reply, and it’s in the video. She was asked several times specifically about

the text messages on that date, and she denied making them.”

¶ 28   The State argued that attorneys “don’t proffer evidence ourselves and say this is what it is,

judge.” The court asked the State, “[y]ou mean it did not happen?” The State replied, “[j]udge,

you have evidence in front of you.” The court remarked, “[d]o you want me to go through all this

voluminous evidence now to find it for you? It’s not going to happen.” The court took defense

counsel’s comments as an offer of proof. Defense counsel compared the facts in the case to those

in Simpson, wherein the defendant admitted making a statement to his wife. Here, defendant was

“asked about that statement. She categorically denied making it.” Defense counsel argued that

“it’s not on that extraction report of her phone. It’s not relevant.” Further, “[t]he appellate court

repeatedly said that in oral argument in this case. What happened then is not relevant. What’s

relevant is what was on her phone at the time she gave the phone to the investigators.” Defense

counsel argued that defendant did not waive privilege on anything else, “specifically the text

messages on April 14th.”

¶ 29   The trial court granted defendant’s amended motion in limine. The court explained:

               “First, the State has a right to inspect and extract and use information contained in

       Lieutenant Gliniewicz’s phone. The State also has the right to, because there is a waiver,

       and to adhere to the pronouncement of the appellate court. Since there is a waiver to the

       content of the defendant’s phone, they have to—they can use the information contained

       therein.




                                               - 14 -
2020 IL App (2d) 190412


               Now, the defendant has asserted her marital privilege as it comes to her phone. She

       has not waived her marital privilege as to the information that’s contained within

       Lieutenant Gliniewicz’s phone. There are explanations why there were—what’s contained

       in Lieutenant Gliniewicz’s phone is not contained in her phone. She may have changed

       phones. She may have switched SIM cards. I don’t know. Maybe she was—what Sprint’s

       records indicate is that there were communications back and forth to the telephone

       numbers, not the exact device.       The exact device is depleted or contains whatever

       information. And perhaps she knew all of that, that there is nothing in there. That’s why

       she said go right ahead and search it. She hasn’t made a waiver as to the contents of that

       device. Now, if there is nothing in that device, there is nothing. She did not waive her

       marital privilege when it comes to communications with her husband that’s contained in

       his phone, in Lieutenant Gliniewicz’s phone. So, I am upholding that privilege at this

       juncture because this is the state of the law. This is the state of jurisprudence that

       recognizes the marital privilege for eons. Therefore, the State can use whatever is

       contained within that device because there is a waiver, and the appellate court did not have

       the contents at the time, and they could not visit it adequately. Now I think it will be visited

       adequately. Therefore, I will grant the defense’s motion in limine.”

¶ 30   On April 23, 2019, the State filed a lengthy motion to reconsider. In the motion, the State

quoted questions and answers from defendant’s October 8, 2015, interview with the police, as well

as text message exchanges between Joe and defendant. The original motion to reconsider was

filed under seal. A redacted copy was filed in the common-law record available to the public. The

trial court then took time to review the State’s motion to reconsider.




                                                - 15 -
2020 IL App (2d) 190412


¶ 31   The State argued in its motion to reconsider that defendant’s amended motion in limine

was based on a misinformed and inaccurate understanding of the evidence. The extraction of

defendant’s phone, performed by the Illinois State Police, was only a logical extraction, which

“does not capture hidden files or data in unallocated space (i.e. deleted text messages).” The State

explained that the task force “inexplicably” returned the phone to defendant without having

conducted either a “file system or physical extraction,” which would have “yielded both files and

unallocated space.” The State pointed out that “[d]efendant’s consent was not conditioned and did

not dictate which extraction method was performed on the phone.” The State again pointed out

that “the messages that have not been deleted are identical on both phones.” The State argued that

the evidence showed that incriminating messages were intentionally deleted. The State argued

that “[d]efendant waived marital privilege to the contents of Joe’s phone during her October 8,

2015, interview with Lake County investigators and the consent form; and Joe Gliniewicz

abandoned his phone and all expectations of privacy following his hoax attack.”

¶ 32   When the case was recalled on April 23, 2019, the trial court said, “I still rely on the

appellate court’s decision,” and it ruled that defendant’s waiver extended only to “her phone.” The

trial court said that defendant was not in possession of nor had knowledge of what was on Joe’s

phone except for what she was told by police. The court commented, “[a]nd frankly, consent has

to be knowing, voluntary, and informed. For those reasons, I’ll deny the State’s motion to

reconsider.” The State timely appealed.

¶ 33                                      II. ANALYSIS

¶ 34   In Gliniewicz I, we addressed whether the State’s evidence, in the form of “its

representations to the trial court and by the exhibits, made a prima facie case of waiver,” and we

held that it did. Gliniewicz I, 2018 IL App (2d) 170490, ¶ 50. Id. We also rejected the State’s


                                               - 16 -
2020 IL App (2d) 190412


arguments that (1) section 115-16 of the Code (725 ILCS 5/115-16 (West 2016)) bars spousal

testimony, not communications themselves (Gliniewicz I, 2018 IL App (2d) 170490, ¶¶ 5, 33);

(2) the text messages were admissible under the third-party exception (Gliniewicz I, 2018 IL App

(2d) 170490, ¶ 37, citing Simpson, 68 Ill. 2d at 280); (3) the marital communications between

defendant and Joe were admissible under the joint-criminal-enterprise exception (id. ¶ 38); and

(4) the “agency” exception to the marital privilege should be expanded (id. ¶ 39).

¶ 35   The State argues that, on remand, defendant failed to rebut the prima facie case that her

waiver/consent was voluntary. For her part, defendant argues that the extraction report on her

phone, which was not discovered until after our remand, is a game-changer because “this court

now knows that defendant didn’t consent to a search of her phone knowing that the police would

find a text message between Lt. Gliniewicz and herself regarding the hiding of money.” Defendant

argues that the “relevant timeframe for purposes of waiver is what was on her phone at the time of

the consent, not the time the communication was made.” Defendant also argues that she denied

making the April 14 “alleged text regarding ‘hiding of money.’ ” Defendant also notes that, in

Gliniewicz I, we rejected the State’s arguments that (1) section 115-16 of the Code bars spousal

testimony, not communications, (2) the third-party exception should apply, and (3) we should

adopt the joint-criminal-enterprise exception that exists in foreign jurisdictions.

¶ 36   In essence, the parties both ask us to apply our reasoning and holding in Gliniewicz I, so

long as it supports their positions. “The law-of-the-case doctrine prohibits the reconsideration of

issues that have been decided by a reviewing court in a prior appeal.” In re Christopher K., 217

Ill. 2d 348, 363 (2005). The doctrine’s purposes are “to avoid indefinite relitigation of the same

issues, to obtain consistent results in the same litigation, and to ensure that lower courts follow the

decision of the appellate courts.” Id. at 365. There are two recognized exceptions to the law-of-


                                                - 17 -
2020 IL App (2d) 190412


the-case doctrine: (1) a higher reviewing court makes a contrary ruling on the same issue

subsequent to the lower court’s decision, or (2) a reviewing court finds that its prior decision was

palpably erroneous. Radwill v. Manor Care of Westmont, IL, LLC, 2013 IL App (2d) 120957,

¶ 10. In addition, a ruling will not be binding in a subsequent stage of litigation when different

issues are involved, different parties are involved, or the underlying facts have changed. American

Service Insurance Co. v. China Ocean Shipping Co. (Americas), Inc., 2014 IL App (1st) 121895,

¶ 17. “[I]ssues presented and disposed of in a prior appeal are binding and will control in the

circuit court on remand, as well as the appellate court in a subsequent appeal, unless the facts

presented are so different as to require a different interpretation.” Bilut v. Northwestern University,

296 Ill. App. 3d 42, 47 (1998).

¶ 37   Defendant argues that the facts here have changed because, “during the appeal in

Gliniewicz I, this court, the State, and the defense all believed that law enforcement did not obtain

or could not locate an extraction report showing the contents of defendant’s phone after she

consented to a search of her phone.” Defendant argues that, contrary to the State’s arguments in

Gliniewicz I, the communications on defendant’s phone were not “identical to” or “a mirror image”

of those that would have been discovered on Joe’s phone. Defendant maintains that, because the

incriminating messages were not found on the extraction report from her phone, “she did not and

could not have waived her privilege as to any communications between [Joe] and her that were

not found on the extraction report of her phone.”

¶ 38   While a trial court’s ruling is generally reviewed for an abuse of discretion, we review

de novo a trial court’s decision regarding privilege. Gliniewicz I, 2018 IL App (2d) 170490, ¶ 32.

Where the facts are not in dispute, whether a waiver has taken place is a legal question, and no

deference is owed to the trial court’s decision. Id. The burden of establishing that a privilege


                                                - 18 -
2020 IL App (2d) 190412


applies is on the party claiming it, who must establish all the necessary elements. People v.

McNeal, 175 Ill. 2d 335, 359 (1997).

               “Except as otherwise required by the Constitution of the United States, the

       Constitution of Illinois, or provided by applicable statute or rule prescribed by the Supreme

       Court, the privilege of a witness *** shall be governed by the principles of the common

       law as they may be interpreted by Illinois courts in the light of reason and experience.” Ill.

       R. Evid. 501 (eff. Jan. 1, 2011).

“There is a presumption that interspousal communications are intended to be confidential.” People

v. Sanders, 99 Ill. 2d 262, 267 (1983).

¶ 39   The holder of a privilege may waive it explicitly or implicitly. See People v. Hommerson,

399 Ill. App. 3d 405, 412-14 (2010). Privileges such as the marital privilege “exclude relevant

evidence and thus work against the truthseeking function of legal proceedings.” Sanders, 99 Ill.

2d at 270. In Simpson, our supreme court stated that “[n]o case is cited to us that would uphold

the privilege where the very holder of that privilege consciously, and by his own act, reveals or

confirms to third parties the content of a prior privileged communication.” Simpson, 68 Ill. 2d at

281.

¶ 40   In Gliniewicz I, we had only the State’s proffer and the exhibits: a copy of the consent form

to search defendant’s phone and a copy of the task force report. We found that these documents

established that defendant voluntarily revealed communications between herself and Joe that were

otherwise privileged. Defendant knew that the police wanted to search her phone to see if there

were text messages or other communications about “hiding money.” Our examination of the

October 8, 2015, interview confirms our holding that the State made a prima facie case of waiver.




                                               - 19 -
2020 IL App (2d) 190412


¶ 41   During the interview, the police told defendant that they wanted to clear some things up

and find out what happened to Joe. Defendant was not in custody and she shared with the police

several personal details of her marriage. The police told defendant that they had access to the text

messages between her and Joe. Defendant volunteered that she and Joe borrowed from the

Explorers account. She said that she and Joe were not “embezzling funds.” The police asked

defendant about the text message they found on Joe’s phone about “hiding money.” Although

defendant denied using that language, she knew that the police were investigating the “hiding” of

money and she replied, “But I wouldn’t have said ‘hide the money.’ ”

¶ 42   Defendant said that she was “feeling threatened.” The investigators explained that they

could take care of the phone later and take care of the footlocker now. Defendant told the police

that they would find the “same shit” on her phone as they would find on Joe’s. She told the

investigators that if they had Joe’s phone “then you know what the messages are between us.”

Contrary to defendant’s argument, defendant said that she knew that a search of her phone could

recover deleted messages. Knowing this, she signed a consent authorizing a “complete search” of

her phone, and she did so after consulting with her attorney.

¶ 43   The fact that the relevant incriminating text messages do not appear on the extraction report

on defendant’s phone does not affect our determination that she waived her marital privilege as to

the communications between her and Joe recovered from Joe’s phone. We made clear in

Gliniewicz I that the incriminating messages defendant sought to bar were the ones recovered from

Joe’s phone, not hers. Gliniewicz I, 2018 IL App (2d) 170490, ¶ 48. Defendant, by her own

statements, knew that a “complete” search would have yielded all the text messages from her

phone, including those she had deleted.




                                               - 20 -
2020 IL App (2d) 190412


¶ 44   Finally, we note that, while waiver of certain constitutional rights must be “ ‘knowing,

voluntary, and intelligent,’ ” this is not the standard to be applied to common-law privileges that

protect confidential communications. United States v. Brock, 724 F.3d 817, 822 (7th Cir. 2013).

“[A] waiver of the marital communications privilege must be ‘voluntary’ only in the sense that the

holder must realize that the once-confidential communication is being revealed.” Id. In Simpson,

the supreme court made clear that “ ‘a voluntary revelation by the holder (of the privilege) of the

communication, or of a material part, is a waiver.’ ” Simpson, 68 Ill. 2d at 281. Defense counsel

argues that, because defendant denied using the term “hide the money,” she did not waive marital

privilege. We disagree. Defendant explained that she would not have used that term; however,

she went on to reveal material parts of her conversations with Joe about when they would “borrow”

money from the Explorer program. As in Simpson, defendant voluntarily acknowledged that her

and Joe’s phones would yield the same text messages and also voluntarily consented to a search

of her phone. See id. at 281-82. The fact that defendant might not have appreciated the “impact

of the disclosure” does not affect her waiver of the privilege. (Internal quotation marks omitted.)

Brock, 724 F.3d at 822. Defendant authorized the police to do “a complete search” and to take

“any items (text messages and e-mails) which they determine may be related to their

investigation.”

¶ 45   We note that defendant stated in a footnote to her amended motion in limine that she

reserved the right to an evidentiary hearing on the issue of voluntariness. The issue of waiver is

reviewed de novo when the facts are not contested. Gliniewicz I, 2018 IL App (2d) 170490, ¶ 32.

Whether there has been a waiver includes the question of voluntariness. See Simpson, 68 Ill. 2d

at 281-82. Here, defendant stipulated to the “voluntary statement to Detective Jones and Special

Agent Young that was audio and video recorded.” The stipulation was a judicial admission. A


                                              - 21 -
2020 IL App (2d) 190412


judicial admission is “ ‘a formal act of the party or his attorney in court, dispensing with proof of

a fact claimed to be true and is used as a substitute for legal evidence at the trial.’ ” People v.

Mindham, 253 Ill. App. 3d 792, 797 (1993) (quoting Rosbottom v. Hensley, 61 Ill. App. 2d 198,

215 (1965)). We note that the stipulation is typed with signature lines for the attorneys. There is

also a hand-printed note that reads “[f]or purposes of this hearing only,” meaning that on the

amended motion in limine. As we have stated, the issue raised in defendant’s amended motion

was whether defendant’s waiver of her marital privilege was limited to the communications found

on the extraction report from her phone or was a complete waiver (i.e., of all the communications

recovered from Joe’s phone). At oral argument, defense counsel stated that, on remand, and based

on new evidence (the extraction report on defendant’s phone), defendant “abandoned her claim

that the consent was not voluntary” and instead filed the amended motion in limine. Defendant

might not have realized the impact of her disclosure of her communications with Joe, but once she

intentionally revealed those communications, the “ ‘secret is out, it is out for all time, and cannot

be caught again like a bird, and put back in its cage.’ ” Brock, 724 F.3d at 822 (quoting People v.

Bloom, 85 N.E. 824, 826 (N.Y. 1908)).

¶ 46   The law-of-the-case doctrine applies to the remainder of the State’s arguments. As no

exception to the doctrine applies, we must decline to revisit them.

¶ 47                                    III. CONCLUSION

¶ 48   We reverse the trial court’s order granting defendant’s amended motion in limine to bar

evidence of marital communications. We hold that defendant voluntarily waived her marital

privilege as to the text messages and e-mails between her and Joe recovered from his phone.

¶ 49   Order reversed.

¶ 50   Cause remanded.


                                               - 22 -
2020 IL App (2d) 190412



                                  No. 2-19-0412


 Cite as:                 People v. Gliniewicz, 2020 IL App (2d) 190412


 Decision Under Review:   Appeal from the Circuit Court of Lake County, No. 16-CF-239;
                          the Hon. James K. Booras, Judge, presiding.


 Attorneys                Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick
 for                      Delfino, Edward R. Psenicka, and Richard S. London, of State’s
 Appellant:               Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.


 Attorneys                Donald J. Morrison, of Morrison & Morrison, P.C., and Brian
 for                      G. Smith, of LaLuzerne & Smith, Ltd., both of Waukegan, and
 Appellee:                Vasili D. Russis, of Kelleher & Buckley, LLC, of North
                          Barrington, for appellee.




                                       - 23 -